Citation Nr: 1454074	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  10-04 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether the Veteran is entitled to Department of Veterans Affairs (VA) nonservice-connected pension benefits.

2.  Entitlement to an effective date earlier than April 28, 2008 for the award of service connection for bilateral hearing loss, tinnitus, and thoracolumbar spine degenerative changes.

3.  Entitlement to service connection for an enlarged prostate.

4.  Entitlement to service connection for asthma.

5.  Whether new and material evidence has been submitted to reopen a claim of service connection for a bilateral leg disability.

6.  Entitlement to a rating in excess of 10 percent for tinnitus.

7.  Entitlement to increased ratings for thoracolumbar spine degenerative changes, currently assigned staged ratings of 10 percent prior to May 7, 2012 and 20 percent from that date.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from December 1972 to August 1986.  These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2008 and October 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In his February 2010 and May 2012 substantive appeals, the Veteran requested a Board hearing, but in May 2012, he withdrew this request.

The issues of service connection for an enlarged prostate and asthma, new and material evidence to reopen a claim for service connection for a bilateral leg disability, and increased ratings for tinnitus and thoracolumbar spine degenerative changes are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.



FINDINGS OF FACT

1.  The Veteran's countable income shown has exceeded the applicable income limits.

2.  The Veteran's claim for bilateral hearing loss and a low back disability filed in September 1986 is considered abandoned; the first communication from the Veteran expressing an intent to file a claim of service connection for bilateral hearing loss, tinnitus, and a low back disability was received on April 28, 2008.


CONCLUSIONS OF LAW

1.  The Veteran's countable income is excessive for receipt of VA nonservice-connected pension benefits.  38 U.S.C.A. §§ 1521, 1522 (West 2002); 38 C.F.R.   §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2014).

2.  An effective date prior to April 28, 2008 is not warranted for the award of service connection for bilateral hearing loss, tinnitus, and thoracolumbar spine degenerative changes.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R.             §§ 3.151, 3.155, 3.158(a), 3.400 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  However, the critical facts in the matters of nonservice-connected pension and an earlier effective date are not in dispute.  Resolution of the appeal is dependent on application of governing law and regulation to the undisputed facts shown.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004) at 69 Fed. Reg. 25180 (2004) (VCAA notice is not required where evidence could not establish entitlement to the benefit claimed).

Because no reasonable possibility exists that further notice or assistance would aid in substantiating these claims, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

Nonservice-Connected Pension Benefits

The instant appeal arises from a November 2008 RO determination that denied nonservice-connected pension benefits because the Veteran filed to provide his income and net worth.  The Veteran did subsequently provide this information and the RO issued a statement of the case (SOC) in May 2012 finding that the Veteran's income effective April 28, 2008, exceeds the maximum annual disability pension limit set by law.

Improved (non-service-connected) pension is a benefit payable by VA to a Veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of the Veteran's willful misconduct.  38 U.S.C.A. § 1521(a).  Basic entitlement to such pension exists if, among other things, a Veteran's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a)(b); 38 C.F.R. § 3.3(a)(3)(v), 3.23(a), (b), (d)(4)(Increases are published in the "Notices" section of the Federal Register.).  Pension benefits are paid at the maximum annual rate reduced by the amount of annual income received by the Veteran.  38 U.S.C.A. § 1521(b);           38 C.F.R. §§ 3.3(a)(3)(vi), 3.23(a), (b), (d)(4).  [The MAPR is increased if a Veteran has a dependent spouse or children; and a Veteran's "annual income" includes his annual income and the annual income of the dependent spouse.           38 U.S.C.A. § 1521(c); 38 C.F.R. § 3.23(d)(4).  However, the Veteran has not reported, and the evidence does not suggest that he has a spouse or any dependents.] The maximum annual rate of improved pension for a Veteran with no dependents effective from December 1, 2008 was $11,830.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.

In determining annual income, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(1), (3).  The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the nonrecurring income is countable. 38 C.F.R. § 3.273(c).

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses which have been paid (in excess of five percent of the MAPR).  Income from SSA disability benefits is not specifically excluded under 38 C.F.R. § 3.272; therefore, such benefits are included as countable income.

In July 2009 (during the pendency of his claim), the Veteran reported receiving SSA income of $2,187.00 per month (totaling $26,244.00 annually).  The Veteran reported no medical expenses.  Thus, his countable income is considered to be $26,244.00.

The maximum pension amount for a Veteran with no dependents effective from December 1, 2008 was $11,830.  Based on income information provided and the governing law and regulations, it is clear that the Veteran's income for VA purposes exceeded the limit allowable for payment of VA pension benefits.  Accordingly, pension is not payable based upon the undisputed information in the record.

The Board has given the most favorable reading possible to the facts of this case, but finds that there is no interpretation of the facts presented that would support a legal basis for favorable determination on the Veteran's claim for nonservice-connected pension benefits.  The record shows that throughout the Veteran's countable income has exceeded the applicable MAPR.  Accordingly, the benefit of the doubt doctrine does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the law, and not the evidence, is dispositive of this claim, the appeal must be denied because of the absence of legal merit of the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Earlier Effective Date

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

The Board notes that the Veteran initially filed an application for compensation at separation from service (in September 1986) for hearing low and chronic low back pain.  In October 1986, VA submitted a letter to the Veteran requesting additional evidence so that further action could be taken on his claim.  The Veteran did not respond.  Governing law indicates that where evidence requested in connection with an original claim or a claim for increase is not furnished within 1 year after the date of the request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a).

The record shows that the next contact from the Veteran was in April 2008, when he filed a claim of service connection for bilateral hearing loss, tinnitus, and low back pain.  The November 2008 rating decision on appeal awarded the Veteran service connection for such disabilities, effective April 28, 2008.

In his July 2009 notice of disagreement, the Veteran stated that he should have been paid these benefits from the date of separation "because as you found, I have service connected disabilities."

The critical question in this matter is when the Veteran first filed a claim seeking service connection for bilateral hearing loss, tinnitus, and a low back disability as the effective date of an award of service connection cannot be earlier than the date of receipt of the claim (unless the claim was filed within one year following separation from service).  Here, as noted above, the Veteran did initially file a claim within one year following separation from service seeking service connection for bilateral hearing loss and a low back disability, but he subsequently abandoned that claim.  38 C.F.R. § 3.158(a).  The record then shows that the first communication from the Veteran to VA seeking service connection for bilateral hearing loss, tinnitus, and a low back disability was received April 28, 2008.  Accordingly, VA is precluded from granting an effective date for this award of service connection prior to that date.  In light of the foregoing, the claim for an earlier effective date for the grant of service connection for bilateral hearing loss, tinnitus, and thoracolumbar spine degenerative changes must be denied because the RO has already assigned the earliest possible effective date provided by law (given the undisputed facts in this case).  The law is dispositive in this matter.  See Sabonis, 6 Vet. App. at 426.


ORDER

The appeal to establish entitlement to nonservice-connected pension benefits is denied.

The appeal seeking an effective date prior to April 28, 2008 for the award of service connection for bilateral hearing loss, tinnitus, and thoracolumbar spine degenerative changes is denied.


REMAND

Service connection for tinnitus and thoracolumbar spine degenerative changes was granted in a November 2008 rating decision.  Correspondence from the Veteran received in October 2009 expresses disagreement with the ratings assigned and can reasonably be interpreted as a (timely) notice of disagreement with the November 2008 rating decision.  [The Board notes that in October 2013, the RO assigned a staged increased rating of 20 percent, effective May 7, 2012, for thoracolumbar spine degenerative changes.  The Veteran then filed a claim for increase in November 2013 and the RO continued his rating for the spine in an April 2014 rating decision.]  Ultimately, the AOJ has not issued a SOC in the matters of increased ratings for tinnitus and thoracolumbar spine degenerative changes.  In such circumstances the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  These matters are not now before the Board, and will only be before the Board if the Veteran timely files a substantive appeal after a SOC is issued.

The issues of entitlement to service connection for an enlarged prostate and asthma and of new and material evidence to reopen a claim of service connection for a bilateral leg disability were denied in an October 2013 rating decision.  Correspondence from the Veteran received in March 2014 can reasonably be interpreted as a (timely) notice of disagreement with the October 2013 rating decision.  The AOJ has not issued a SOC in these matters.  In such circumstances the Board is required to remand the matter for issuance of a SOC.  See Manlicon, 12 Vet. App. at 238.  These matters are not now before the Board, and will only be before the Board if the Veteran timely files a substantive appeal after a SOC is issued.

Accordingly, the case is REMANDED for the following actions:

Regarding the matters of increased ratings for tinnitus and thoracolumbar spine degenerative changes, service connection for an enlarged prostate and asthma, and new and material evidence to reopen a claim of service connection for a bilateral leg disability, review the determinations and, if any matter remains denied, issue an appropriate SOC in the matter.  The Veteran and his representative should be advised of the time limit for perfecting his appeal, and afforded the opportunity to do so.  If this occurs, the matter should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


